UNITED STATES DISTRICT COURT
' MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:13-CR-517-T-17AAS

LUIS CESAR HERNANDEZ-MARTINEZ

ORDER

This cause is before the Court on:

Dkt. 109 Amendment 782 Memorandum

Dkt. 122 Notice of Federal Defender
Dkt. 128 Order
Dkt. 136 Motion for Retroactive Application of

Sentencing Guidelines Pursuant to
Amendment 782
Defendant Luis Cesar Hernandez-Martinez, pro se, moves for
a 2-level sentence reduction pursuant to 18 U.S.C. Sec. 3582(c)(2) and
Amendment 782.

Defendant Hernandez-Martinez entered into a Plea Agreement,
pleading guilty to Count 1 of the Indictment. The statement of facts in
the Plea Agreement acknowledges that the cocaine seized was
approximately 1,450 kilograms. Defendant Hernandez-Martinez
was sentenced on Count 1 on June 19, 2014 to a term of imprisonment of
168 months, a 60-month term of supervised release, fine waived, and a special
assessment fee of $100.00. At sentencing, Defendant Hernandez-Martinez was

accountable for 1,450 kilograms of cocaine.

in the Amendment 782 Memorandum, U.S. Probation notes
that due to the quantity of cocaine, the Drug Quantity Table remains at level
38. Amandatory minimum sentence was imposed. After a reduction of
3 levels for acceptance of responsibility, the adjusted offense level became 35,
with an advisory range of 168 to 210 months, 5 years supervised release,
and a fine range of $20,000 to $10,000,000.
The Court previously denied Defendant's Amendment 782 Motion (Dkt. 128),
and incorporates that Order by reference. The Court denies Defendant Hernandez-

Martinez’ Motion for Retroactive of Sentencing Guidelines Pursuant to Amendment

782). Accordingly, it is

ORDERED that pro se Defendant Luis Cesar Hernandez-Martinez’
Motion for Retroactive Application of Sentencing Guidelines Pursuant to
Amendment 782 (Dkt. 136) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on oy 4

day of November, 2019.

 

 

Copies to:
All parties and counsel of record

Pro Se Defendant:

Luis Cesar Hernandez-Martinez
59543-018

Adams County Correctional Center
P.O. Box 1600

Washington, MS 39190
